UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1643


MICHAEL G.D. ROWE,

                      Plaintiff – Appellant,

          v.

BANK OF AMERICA, NA; BAC HOME LOANS SERVICING, LP,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:10-cv-00092-RAJ-FBS)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant. Robert M. Tata, Georgianna G.
Ramsey,   HUNTON  &  WILLIAMS,   LLP,  Norfolk,   Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael G.D. Rowe appeals the district court’s order

granting Bank of America, N.A., and BAC Home Loans Servicing,

LP’s Fed. R. Civ. P. 12(b)(6) motion to dismiss his action,

brought   pursuant     to    the    Truth    in   Lending    Act,    15    U.S.C.A.

§§ 1601-1667f (West 2009 & Supp. 2011).                  We have reviewed the

record and find no reversible error.               Accordingly, we affirm on

the   reasoning   of   the    district       court.   See     Rowe    v.   Bank    of

America, NA, No. 4:10-cv-00092-RAJ-FBS (E.D. Va. filed Apr. 11 &

entered Apr. 12, 2011).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court    and    argument      would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         2